IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42692

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 624
                                                )
       Plaintiff-Respondent,                    )   Filed: September 10, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOHN JOYCE,                                     )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Thomas J. Ryan, District Judge.

       Order revoking probation, affirmed; order denying Idaho Criminal Rule 35
       motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       John Joyce pled guilty to one count of possession of a controlled substance with intent to
deliver, Idaho Code § 37-2732(a)(1)(A). The district court imposed a unified sentence of five
years, with a minimum period of confinement of two years, but after a period of retained
jurisdiction, suspended the sentence and placed Joyce on probation.         Subsequently, Joyce
admitted to violating the terms of the probation and the district court ordered a second period of
retained jurisdiction. Upon completion of the second retained jurisdiction period, Joyce was
again placed on probation. After Joyce admitted to violating several terms of his probation, the
district court revoked Joyce’s probation and ordered execution of the original sentence. Joyce

                                                1
filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied.
Joyce appeals, contending that the district court abused its discretion in revoking probation and
in denying his Rule 35 motion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Joyce’s Rule 35 motion, we conclude no
abuse of discretion has been shown.



                                                2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in denying Joyce’s
Rule 35 motion for reduction of sentence. Therefore, the order revoking probation and directing
execution of Joyce’s previously suspended sentence and the order denying Joyce’s Rule 35
motion are affirmed.




                                                 3